DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Harrington on April 12, 2021.
The application has been amended as follows: 
Claim 39 (Currently Amended) A non-transitory computer readable storage medium comprised 
selecting an operating characteristic of a network to optimise; 
determining at least one operating parameter of network nodes within said network which affects said operating characteristic; 
selecting an optimisable network node from within said network; 

iteratively adjusting said at least one operating parameter of said optimisable network node; 
determining said operating characteristic of said cluster of said network nodes in response to that adjusted at least one operating parameter of said optimisable network node; and 
selecting that adjusted at least one operating parameter of said optimisable network node which improves said operating characteristic of said cluster of said network nodes.
Allowable Subject Matter
Claims 1-3, 7, 10, 14, 18-22, 26, 29, 33, 36, 34, 37-39 are allowed and renumbered to 1-19 respectively.
The following is an examiner’s statement of reasons for allowance:
Mermoud et al, US Pub. 2015/0195136 A1, discloses OPTIMIZING NETWORK PARAMETERS BASED ON A LEARNED NETWORK PERFORMANCE MODEL. Mermoud et al does not teach or fairly suggest all limitations recited in claims 1, 20 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/THAI D HOANG/           Primary Examiner, Art Unit 2463